EXHIBIT 10.1

EXHIBIT SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 12,
2008, by and among Oragenics, Inc, a Florida corporation (the “Company) and
Mr. George T. Hawes (“Hawes”) and Mr. William F. Matlack (“Matlack”) (each of
Hawes and Matlack are referred to herein as a Purchaser and collectively as the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to applicable exemptions from registration under the Securities Act of
1933, the Company desires to issue and sell to each Purchaser, and each
Purchaser severally and not jointly, desires to purchase from the Company shares
of Common Stock and Warrants to purchase shares of Common Stock as set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as Purchaser will be deemed
to be an Affiliate of Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

“Closing Date” means the date of the Closing.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

1



--------------------------------------------------------------------------------

“Disclosures” means the Disclosure Schedules, if any, attached as Annex I
hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the average closing price for the shares of the Common
Stock on the American Stock Exchange or other principal securities trading
market for the Common Stock over the last twenty (20) trading days immediately
prior to the date of determination or if actively traded over-the-counter, the
average of the closing bid prices over the last twenty (20) trading days
immediately prior to the date of determination.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Price” means, as to Purchaser and the Closing, the amounts set forth
below Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds. This amount is $0.45 per share of
Common Stock up to 5,777,778 shares of Common Stock.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of August 7, 2007 among the Company and the Parties thereto including the
Purchasers.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

“Rights of First Refusal” shall have the meaning ascribed to such term in
Section 4.3.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

2



--------------------------------------------------------------------------------

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the aggregate up to 5,777,778 shares of Common Stock, of which
are being issued and sold by the Company to the Purchasers at the Closing.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrant and any other documents or written agreements executed by the
Company and the Purchasers in connection with the transactions contemplated
hereunder.

“Warrants” means the aggregate of up to 5,777,778 Common Stock purchase
warrants, in the form of Exhibit A, to be issued to the Purchasers at the
Closing Date and the warrants, subject to the other provisions hereof, shall
immediately be exerciseable at an exercise price of $1.30 per share (as adjusted
to reflect any stock dividend, split, dividends, reclassifications, combination
merger, recapitalization or similar restructuring) and shall terminate if not
exercised on or before the fifth anniversary of the Closing Date, provided
however, the form of warrant that is issued by the Company to Mr. George Hawes,
given his substantial percentage ownership interest in the Company, would
contain additional language as follows:

Notwithstanding anything in the Securities Purchase Agreement or this Warrant to
the contrary, so long as the Company is listed on the American Stock Exchange
(“Amex”), the initial holder of the Warrant, Mr. George Hawes (or any subsequent
holder of the Warrant pursuant to which Mr. Hawes would disclaim beneficial
ownership), shall be precluded from exercising this Warrant to the extent
that either (i) Mr. Hawes possess direct share ownership in the Company of
common stock exceeding 33.33% of the outstanding shares, or (ii) Mr. Hawes
otherwise asserts direct control of the Company as interpreted under Amex rules
(e.g. takes a position as Chairman of the Company), without first obtaining
shareholder approval of the acquisition of shares of common stock that would
cause his common stock percentage ownership to exceed 33.33% or of any direct
assertion of control by Mr. Hawes as interpreted by Amex rules.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II

PURCHASE AND SALE

Section 2.1. Purchase and Sale of Securities and Closing. At the Closing,
Purchasers shall purchase, severally and not jointly, and the Company shall
issue and sell to the Purchasers up to 5,777,778 shares of Common Stock and
Warrants to purchase up to 5,777,778 shares of Common Stock as set forth
opposite Purchaser’s name on the signature page hereto for an aggregate purchase
price of up to $2,600,000 USD. The Closing shall occur on or before June 12,
2008 at the offices of Shumaker, Loop & Kendrick, LLP, 101 Kennedy Boulevard,
Suite 2800, Tampa, Florida 33602-5151, or such other time and/or location as the
parties shall mutually agree.

 

3



--------------------------------------------------------------------------------

Section 2.2. Closing Conditions.

(a) At the Closing the Company shall be obligated to deliver or cause to be
delivered to each Purchaser:

(i) one or more stock certificates in the name of such Purchaser evidencing such
number of Shares set forth opposite such Purchaser’s name on the signature page
hereto;

(ii) a warrant certificate, registered in the name of such Purchaser, pursuant
to which such Purchaser shall have the right to acquire up to the number of
Warrant Shares set forth opposite such Purchaser’s name on the signature page
hereto;

(iii) Hawes shall be reimbursed by the Company for all out-of-pocket expenses up
to $100,000 incurred with respect to due diligence and previous and current
financings with the Company.

(b) At the Closing Purchaser shall deliver or cause to be delivered to the
Company the following:

(i) Purchaser’s portion of the Purchase Price by wire transfer to the account of
the Company as provided to the Purchasers in writing prior to the Closing Date;
and

(ii) A duly executed signature page to this Agreement.

(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date (except for representations and
warranties that speak as of a specific date, which representations and
warranties must be correct as of such date), all necessary consents and waivers
of third parties shall have been obtained and each party shall have performed
and complied in all material respects with the covenants and conditions required
by this Agreement to be performed or complied with by the party at or prior to
the Closing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties of the Company. Except as set forth
in the SEC Reports or under the corresponding section of the Disclosure
Schedules delivered concurrently herewith, the Company makes the following
representations and warranties as of the date hereof and as of the Closing Date
to Purchaser:

(a) Subsidiaries. Except for IviGene Inc., which the Company is in the process
of dissolving, the Company has no direct or indirect Subsidiaries.

 

4



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) adversely impair the Company’s ability to perform fully on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

5



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing with the Commission of the Registration Statement, the
application(s) to each Trading Market for the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, and
applicable Blue Sky filings, (b) such as have already been obtained or such
exemptive filings as are required to be made under applicable securities laws,
and (c) such other filings as may be required following the Closing Date under
the Securities Act, the Exchange Act and corporate law.

(f) Issuance of the Securities. The Securities are duly authorized and, the
Shares and Warrant Shares, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and shall not be subject to
preemptive rights or similar rights of stockholders. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is as set forth in the SEC Reports. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in the SEC Reports, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock except the Fusion
Capital Stock Purchase Agreement and the Objective Equity Advisory Agreement.
Except as set forth in the SEC Reports, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) and the issue and sale of the
Company Securities will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.

(h) SEC Reports; Financial Statements.

(i) The Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto (together with any materials
filed by the Company under the Exchange Act, whether or not required), being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and the Disclosure Schedules to this Agreement, the “Disclosure

 

6



--------------------------------------------------------------------------------

Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. True and complete copies of the SEC Reports are available at
www.sec.gov.

(ii) As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(iii) The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(iv) All material agreements to which the Company is a party or to which the
property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports. Other than the material contracts
listed in the SEC Reports, as otherwise provided to the Purchasers, or an
employment agreement with David Hirsch and consulting agreement with Marc
Siegel, the Company has no material contracts. Except as set forth in the SEC
Reports, the Company is not in breach or violation of any material contract,
which breach or violation would have a Material Adverse Effect.

(i) Absence of Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans and
agreements.

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the

 

7



--------------------------------------------------------------------------------

Company, threatened against or affecting the Company, or its properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.

(k) Labor Relations. The Company is not involved in any material union labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
The Company believes that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) of the Securities Act) has notified
the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, result in a Material Adverse
Effect.

(l) Compliance. Except as disclosed in the SEC Reports, the Company (i) is not
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is not in violation of any order of
any court, arbitrator or governmental body, or (iii) is not or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a Material Adverse Effect.

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its current business as described in
the SEC Reports, except where the failure to possess such permits would not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it and good and marketable title in all personal
property owned by it, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties. To the knowledge of the
Company, any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in material compliance.

(o) Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names,

 

8



--------------------------------------------------------------------------------

copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have or reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Except as disclosed in its SEC Reports, the Company has not received a
written notice that the Intellectual Property Rights used by the Company
violates or infringes the rights of any Person. To the knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, and except the employment agreement with David Hirsch (an employee) and
the consulting agreement with Marc Siegel, a director, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

(s) Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2 and assuming no unlawful distribution of
the Securities by the Purchasers, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the American Stock
Exchange. Neither the Company nor any Person acting on the Company’s behalf has
sold or offered to sell or solicited any offer to buy the Securities by means of
any form of general solicitation or advertising. The Company has offered the
Shares for sale only to the Purchasers.

(t) Registration Rights. Except as described in the SEC Reports and except for
the Purchasers, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

9



--------------------------------------------------------------------------------

(u) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the
American Stock Exchange (“AMEX”). On May 14, 2008, the Company received
notification from AMEX that we were not in compliance with AMEX’s continued
listing requirements because the Company’s shareholders’ equity is less than
$4,000,000 and the Company has experienced losses from continuing operations
and/or net losses in two of our most recent fiscal years. The Company submitted
a plan on June 10, 2008 to AMEX for regaining compliance with the continued
listing standards.

(v) Disclosure. All disclosure provided to the Purchasers regarding the Company,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
condition (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

(w) Taxes. Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, the
Company has filed all necessary federal, state and foreign income and franchise
tax returns and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company.

Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Each Purchaser is either a person or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

10



--------------------------------------------------------------------------------

(b) Purchase for Own Account. Each Purchaser is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Purchaser. Such Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

(e) Reliance on Exemptions. Each Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

(f) Information. Purchaser is an existing shareholder of the Company and has
been a shareholder of the Company for several years. Purchaser and its advisors,
if any, have been furnished with all materials relating to the business,
finances and operations of the Company including, without limitation, the
Company’s most recent SEC Reports, that have been requested by such Purchaser or
its advisors, if any. Each Purchaser has been afforded the opportunity to ask
questions of the Company and receive answers from the Company. Each Purchaser
has requested, received and considered all information it deems relevant to make
an informed decision to purchase the Securities. The Purchaser acknowledges and
understands that its investment in the Securities involves a significant degree
of risk.

(g) Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or an
investment therein.

 

11



--------------------------------------------------------------------------------

(h) Residency. Such Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth immediately below
Purchaser’s name on the signature pages hereto.

(i) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause any Purchaser to be liable for any such fees or
commissions.

(j) Short Sales. Such Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
executed any Short Sales or granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a Short
Sale, in the securities of the Company since the time period beginning two weeks
prior to the time that such Purchaser was first contacted regarding an
investment in the Company (“Discussion Time”) through the date hereof. During
such period, neither Purchaser nor any Person acting on behalf of or pursuant to
any understanding with Purchaser, has taken, directly or indirectly, any actions
to trade in the Company’s Securities that might reasonably be expected to cause
or result, under the Securities Act or Exchange Act, or otherwise, or that has
constituted, stabilization or manipulation of the price of the Common Stock.
Additionally, Purchaser agrees to comply with Regulation M under the Exchange
Act.

(k) No General Solicitation. Such Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or other media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or advertisement.

(l) Confidentiality. Other than to other Persons party to this Agreement,
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

Section 4.1. Transfer Restrictions.

(a) The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. The Securities shall contain a restrictive
legend in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE

 

12



--------------------------------------------------------------------------------

SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

(b) Purchaser, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is expressly predicated upon the Purchaser’s covenant and
agreement in this Section 4.1(b) that the Purchaser shall in all cases sell or
otherwise transfer the Securities pursuant to: (i) an effective registration
statement under the Securities Act, in full compliance with all prospectus
delivery requirements under the Securities Act and in accordance with the plan
of distribution described in the prospectus delivered by Purchaser, or (ii) an
available exemption from registration under the Securities Act.

(c) Each Purchaser acknowledges and agrees that for a period of six (6) months
following the Closing Date, such Purchaser shall not sell any of the Company’s
equity securities (i) in excess of 3% of the Company’s outstanding securities at
any time or (ii) in excess of 0.5% in the aggregate of the Company’s outstanding
securities over any consecutive five business days, on a rolling basis (the
“Lock-Up Period”). If, during the Lock-Up Period, the Company receives an offer
to buy or merge the Company and the Company’s board of directors supports such
offer, the Lock-Up Period shall automatically expire and the Purchasers can sell
or exchange their shares in accordance with such offer. In connection with the
Lock-Up Period the Securities shall also bear a lock-up legend in the following
form:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON SALE
OR TRANSFER CONTAINED IN A SECURITIES PURCHASE AGREEMENT FOR A SIX MONTH LOCK-UP
PERIOD. COPIES OF SUCH AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE
COMPANY.

Section 4.2 Additional Securities Offerings. The Company agrees that until the
earliest to occur of the following: (i) the second anniversary of the Closing
Date; or (ii) the date that the Fair Market Value of the Common Stock exceeds
$2.00, the Company will not, without the prior consent of Hawes (which consent
shall not be unreasonably withheld or delayed):

(a) Issue debt securities that are convertible into any class of common or
preferred stock of the Company;

(b) Issue any shares or series of preferred stock or any shares or classes of
common stock with superior rights or preferences to the existing Common Stock;
or

 

13



--------------------------------------------------------------------------------

(c) Pledge or otherwise grant any security interest or other encumbrance over
any of its intellectual property in connection with any loan or similar
investment in the Company (for the avoidance of doubt, excluding without
limitation, licenses, joint ventures and strategic alliances with operating
companies, purchases and sales of assets, and similar strategic investments in
the best interest of the Company as determined by the Company’s Board of
Directors).

Section 4.3 Rights of First Refusal.

(d) Each Purchaser acknowledges and agrees that Hawes has the right of first
refusal on future debt or equity financings by the Company, for up to two years
from the Closing Date, excluding any equity issuances pursuant to the Company’s
employee benefit awards plans or arrangements, for up to two (2) years from the
Closing Date and excluding any equity issuances related to joint venture or
strategic alliance initiatives approved by the Company’s board of directors.

(e) To the extent the Company engages in discussions with any third parties with
respect to such further debt or equity financings, the Company shall notify
Hawes. Thereafter, Hawes shall reply to the Company in writing and indicate
whether or not he will match such financing at the price and on the terms
specified in such notice of the additional financing offer, (i) in the case of
financings of less than $3 million in aggregate, within three (3) days after the
Company receives an unconditional offer to finance from a qualified investor,
and (ii) in the case of financings of $3 million or greater in aggregate, within
three (3) days after receipt of any proposed term sheet for such additional
financing (which the Company shall forward to Hawes).

(f) To the extent Hawes elects to exercise his right of first refusal, Hawes
acknowledges and agrees that the costs and expenses reasonably incurred by the
funding source with respect to such additional financing shall be borne by him.

(g) Notwithstanding Hawes’ refusal to exercise his right of first refusal with
respect to any equity financing during such two (2) year period, Hawes shall
have the right to acquire such number of share or securities as necessary to
maintain his percentage ownership in the Company immediately following the
Closing (such percentage of ownership to be determined exclusive of the Warrants
acquired hereby) by participation in such equity financing at the same price and
on the same terms as such additional equity financing during this two-year
period. Hawes must exercise such right of participation within the time periods
specified in Section 4.3(b) above.

Section 4.4 Furnishing of Information.

(h) As long as any Purchaser owns Securities, the Company covenants to use its
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. In addition, the
Company shall use its reasonable efforts to take all actions necessary to meet
the “registrant eligibility” requirements set forth in the general instructions
to Form S-3 or any successor form thereto, to continue to be eligible to
register the resale of its Common Stock on a registration statement on Form S-3
under the Securities Act.

 

14



--------------------------------------------------------------------------------

(i) As long as Purchaser owns Securities, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144 such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell such Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

(j) The Company shall ensure that each of the following reports are available at
www.sec.gov: (i) within ten days after the filing thereof with the SEC, a copy
of its Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy
statements and any Current Reports on Form 8-K; and (ii) within one day after
release, copies of all press releases issued by the Company or any of its
Subsidiaries.

Section 4.5 Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate thereof shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require Shareholder
approval prior to the closing of such other transaction unless Shareholder
approval is obtained prior to the closing of such subsequent transaction.

Section 4.6 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights (except for those provided to Hawes herein), a
sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement and Warrant Shares pursuant
to the Warrants.

Section 4.7 Listing of Common Stock. The Company hereby agrees to use its
reasonable efforts to maintain the listing of the Common Stock on the Trading
Market, and, unless completed prior to the Closing, to list the applicable
Shares and Warrant Shares on AMEX as soon as reasonably practicable following
the Closing (but not later than the earlier of the Effective Date and the first
anniversary of the Closing Date). The Company further agrees, if the Company
applies to have the Common Stock traded on any other trading market, it will
include in such application the Shares and Warrant Shares, and will take such
other action as is necessary or desirable in the opinion of the Purchasers to
cause the Shares and Warrant Shares to be listed on such other trading market as
promptly as possible. The Company will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a trading market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the trading market.

 

15



--------------------------------------------------------------------------------

Section 4.8 Sales by Purchaser. Each Purchaser covenants to sell any Securities
sold by it in compliance with applicable prospectus delivery requirements, if
any, or otherwise in compliance with the requirements for an exemption from
registration under the Securities Act. No Purchaser will make any sale, transfer
or other disposition of the Securities in violation of federal or state
securities laws.

Section 4.9 Piggyback Registration Rights. The parties hereby acknowledge and
agree that the Purchasers hereunder shall be entitled to the rights and benefits
of the Registration Rights Agreement with respect to the Shares and Warrant
Shares, and the Purchasers shall be bound to the terms thereof and be considered
parties thereto, provided however, that such rights shall be limited to the
piggyback registration provisions of the Registration Rights Agreement and shall
not include any demand registration rights.

ARTICLE V

MISCELLANEOUS

Section 5.1. Termination. This Agreement may be terminated by the Company or, by
written notice to the other parties, if the Closing has not been consummated by
the tenth Business Day following the date of this Agreement; provided that no
such termination will affect the right of any party to sue for any breach by the
other party (or parties).

Section 5.2. Fees and Expenses. Except as provided herein with respect to the
reimbursement of Hawes’ out-of-pocket expenses, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities in the instant transaction.

Section 5.3. Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

Section 5.4. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (EST) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a business day or later than 6:30
p.m. (EST) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be to the address
for each Purchaser as set forth on the signature page and for the Company as
follows:

 

16



--------------------------------------------------------------------------------

If to the Company:   

Oragenics, Inc.

13700 Progress Boulevard

Alachua, Florida 32615

Attn: Stanley B. Stein, Chief Executive Officer

Facsimile No.: (386)418-1660

With a copy to:   

Shumaker, Loop & Kendrick, LLP

101 E. Kennedy Boulevard

Suite 2800

Tampa, Florida 33602

Attn: Darrell C. Smith, Esquire

Facsimile No.: (813) 229-1660

Section 5.5. Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchasers holding a majority of the Shares or, in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

Section 5.6. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers holding a majority of the
Shares; provided, however, that no consent shall be required in connection with
a merger, consolidation or sale of substantially all of the Company’s assets.
Any Purchaser may assign any or all of its rights under this Agreement to any
Person in connection with the transfer of the Securities, provided such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Purchasers”.

Section 5.7. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 5.8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the United States federal courts and the state
courts located in the County of Hillsborough, State of Florida. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of Hillsborough, State of Florida

 

17



--------------------------------------------------------------------------------

for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto (including its affiliates,
agents, officers, directors and employees) hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

Section 5.9. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and affect as if such facsimile signature page
were an original thereof.

Section 5.10. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 5.11. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of Purchaser to purchase
Securities pursuant to this Agreement has been made by Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption

 

18



--------------------------------------------------------------------------------

that the Purchasers are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Document. Purchaser acknowledges that no other Purchaser has acted as agent for
Purchaser in connection with making its investment hereunder and that no other
Purchaser will be acting as agent of Purchaser in connection with monitoring its
investment hereunder. Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Purchaser has been represented by its own separate
legal counsel in their review and negotiation of the Transaction Documents.

Section 5.12. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AND SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY ORAGENICS, INC. By:  

/s/ Stanely B. Stein

Name:   Stanley B. Stein Title:   President and Chief Executive Officer
PURCHASERS

/s/ George T. Hawes

49 Central Drive Plandome New York 11030 Name:   George T. Hawes Investment
Amount: up to $2,501,000 USD Common Shares from Company: up to 5,557,778
Warrants from Company: up to 5,557,778 Address: 49 Central Drive City/State/Zip:
Plandome, New York 11030 Tel: 516-627-5556 Fax: 516-627-2612 Email:
gthawes@yahoo.com

 

20



--------------------------------------------------------------------------------

Name:   William F. Matlack

/s/ William F. Matlack

Investment Amount: up to $99,000 USD Common Shares from Company: up to 220,000
Warrants from Company: up to 220,000 Address: 1-547 Harbourside Place
City/State/Zip: Jersey City, NJ 07311 Tel: (201)395-9150 Fax:  

 

 

 

Email: w.matlack@yahoo.com

 

21



--------------------------------------------------------------------------------

Exhibit A

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

Warrant No.                     

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ORAGENICS, INC.

THIS CERTIFIES that, for value received,
[                                                 ] is entitled to purchase from
Oragenics, Inc., a Florida corporation (the “Corporation”), subject to the terms
and conditions hereof, [                                ] shares (the “Warrant
Shares”) of common stock, $0.001 par value (the “Common Stock”). This warrant,
together with all warrants hereafter issued in exchange or substitution for this
warrant, is referred to as the “Warrant” and the holder of this Warrant is
referred to as the “Holder.” The Warrant is being issued pursuant to that
certain Securities Purchase Agreement between the Company and the Purchaser
named therein and is subject to the terms and conditions of such Securities
Purchase Agreement. The number of Warrant Shares is subject to adjustment as
hereinafter provided. Notwithstanding anything to the contrary contained herein,
this Warrant shall expire and no longer be exercisable at 5:00 p.m. Eastern
Standard Time (EST) on fifth anniversary of the date at which issued (the
“Termination Date”); provided further, that for the avoidance of doubt, the
corporation may not accelerate the expiration date of this Warrant. [The
following additional language is for the Form of Warrant for George T. Hawes]
[ Notwithstanding anything in the Securities Purchase Agreement or this Warrant
to the contrary, so long as the Company is listed on the American Stock Exchange
(“Amex”), the initial holder of the Warrant, Mr. George Hawes (or any subsequent
holder of the Warrant pursuant to which Mr. Hawes would disclaim beneficial
ownership), shall be precluded from exercising this Warrant to the extent
that either (i) Mr. Hawes possess direct share ownership in the Company of
common stock exceeding 33.33% of the outstanding shares, or (ii) Mr. Hawes
otherwise asserts direct control of the Company as interpreted under Amex rules
(e.g. takes a position as Chairman of the Company), without first obtaining
shareholder approval of the acquisition of shares of common stock that would
cause his common stock percentage ownership to exceed 33.33% or of any direct
assertion of control by Mr. Hawes as interpreted by Amex rules.]

 

A-1



--------------------------------------------------------------------------------

1. Exercise of Warrants.

(a) The Holder may exercise this Warrant in whole or in part at an exercise
price per share equal to $1.30 per share, subject to adjustment as provided
herein (the “Warrant Price”), by the surrender of this Warrant (properly
endorsed) at the principal office of the Corporation, or at such other agency or
office of the Corporation in the United States of America as the Corporation may
designate by notice in writing to the Holder at the address of such Holder
appearing on the books of the Corporation, and by payment to the Corporation of
the Warrant Price in lawful money of the United States by check or wire transfer
for each share of Common Stock being purchased. Upon any partial exercise of
this Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised. In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.

(b) If, but only if, at any time after five years from the date of issuance of
this Warrant there is no effective registration statement registering the resale
of the Common Stock underlying this Warrant by the Holder, this Warrant may also
be exercised at such time by means of a “cashless exercise” in which, at any
time prior to the Termination Date, the Holder of this Warrant may, at its
option, exchange this Warrant, in whole or in part (a “Warrant Exchange”), into
Warrant Shares by surrendering this Warrant at the principal office of the
Corporation, accompanied by a notice stating such Holder’s intent to effect such
exchange, the number of Warrant Shares to be exchanged and the date on which the
Holder requests that such Warrant Exchange occur (the “Notice of Exchange”). The
Warrant Exchange shall take place on the date specified in the Notice of
Exchange or, if later, within five (5) days of the date the Notice of Exchange
is received by the Corporation (the “Exchange Date”). Certificates for the
Warrant Shares issuable upon such Warrant Exchange and, if applicable, a new
Warrant of like tenor evidencing the balance of the Warrant Shares remaining
subject to this Warrant, shall be issued as of the Exchange Date and delivered
to the Holder within three (3) business days following the Exchange Date. In
connection with any Warrant Exchange, this Warrant shall represent the right to
subscribe for and acquire the number of Warrant Shares (rounded to the next
highest integer) equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

(A) = the Closing Bid Price (as hereinafter defined) on the trading day
preceding the date on which the Company receives the Exercise Documentation;

(B) = the exercise price of this Warrant, as adjusted; and

(X) = the number of shares of Common Stock issuable upon exercise of this
Warrant in accordance with the terms of this Warrant.

2. Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.

3. No Shareholder Rights. This Warrant shall not entitle the holder hereof to
any voting rights or other rights as a shareholder of the Corporation.

 

A-2



--------------------------------------------------------------------------------

4. Transferability of Warrant. Prior to the Termination Date and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder in person or by duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form annexed hereto properly endorsed for transfer.

5. Certain Adjustments. With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:

(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another corporation when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Warrant Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such merger or consolidation. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
holder hereof as the holder of this Warrant after the merger or consolidation.

(b) Reclassification. Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.

(c) Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Warrant Price shall be proportionately reduced and
the number of Warrant Shares proportionately increased. Conversely, in case the
outstanding shares of Common Stock of the Corporation shall be combined into a
smaller number of shares, the Warrant Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced. Notwithstanding the
foregoing, in no event will the Warrant Price be reduced below the par value of
the Common Stock.

 

A-3



--------------------------------------------------------------------------------

6. Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

In addition, based upon the Lock-Up Period, defined in the Securities Purchase
Agreement the certificates or instruments representing the Warrant Shares shall
also bear on the face thereof substantially the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON SALE
OR TRANSFER CONTAINED IN A SECURITIES PURCHASE AGREEMENT FOR A SIX MONTH LOCK-UP
PERIOD. COPIES OF SUCH AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE
COMPANY.

7. Miscellaneous. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida. All the covenants and provisions of this
Warrant by or for the benefit of the Corporation shall bind and inure to the
benefit of its successors and assigns hereunder. Nothing in this Warrant shall
be construed to give to any person or corporation other than the Corporation and
the holder of this Warrant any legal or equitable right, remedy or claim under
this Warrant. This Warrant shall be for the sole and exclusive benefit of the
Corporation and the holder of this Warrant. The section headings herein are for
convenience only and are not part of this Warrant and shall not affect the
interpretation hereof. Upon receipt of evidence satisfactory to the Corporation
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Corporation, if lost, stolen or destroyed, and
upon surrender and cancellation of this Warrant, if mutilated, the Corporation
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this      day of                 ,
2008.

 

ORAGENICS, INC. By:  

 

Name:   Stanley B. Stein Title:   President and CEO

 

A-4



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: ORAGENICS, INC.

The undersigned is the Holder of Warrant No.          (the “Warrant”) issued by
Oragenics, Inc., a Florida Corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.

The Warrant is currently exercisable to purchase a total of              Warrant
Shares.

The undersigned hereby exercises its right to purchase                  Warrant
Shares pursuant to the Warrant and delivers herewith the original Warrant
certificate in accordance with the terms of the Warrant and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

Payment shall take the form of (check applicable box):

[    ] in lawful money of the United States; or

[    ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1(b) of the Warrant, to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in
Section 1(b) of the Warrant.

The undersigned hereby requests that the Company issue a certificate or
certificates representing said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

The Warrant Shares shall be delivered to the following:

 

 

     

 

     

 

     

Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

Name of Holder:

 

Signature of Authorized Signatory of Holder:

 

 

A-5



--------------------------------------------------------------------------------

Name of Authorized Signatory:  

 

 

Title of Authorized Signatory:  

 

 

Telephone Number and E-Mail Address of Authorized Signatory:  

 

Date:

 

(Signature must conform in all respect to the name of Holder as specified on the
face of the Warrant.)

 

A-6



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(TO ASSIGN THE FOREGOING WARRANT, EXECUTE THIS FORM AND SUPPLY REQUIRED
INFORMATION. DO NOT USE THIS FORM TO EXERCISE THE WARRANT.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby sold, assigned and transferred to
                                                  whose address is
                                        
                                        , and
                                              is hereby appointed attorney to
transfer said rights on the books of Oragenics, Inc., with full power of
substitution in the premises.

Dated:                                                      

 

Holder’s Signature:   

 

   Holder’s Address:   

 

     

 

  

 

Signature Guaranteed:   

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

A-7